
	
		III
		111th CONGRESS
		2d Session
		S. RES. 634
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mrs. McCaskill (for
			 herself and Mr. Bond) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  founding of the Saint Louis Zoo.
	
	
		Whereas, in 1910, the citizens of Saint Louis, Missouri,
			 inspired by the Smithsonian’s Flight Cage, a large walk-through bird cage
			 constructed in Saint Louis for the 1904 World’s Fair and purchased by the city
			 of Saint Louis at the conclusion of the fair, formed the Saint Louis Zoological
			 Society and encouraged the city of Saint Louis to set aside 77 acres in
			 historic Forest Park for the establishment of a zoological park;
		Whereas, guided by legislation providing that the
			 zoo shall be forever free and supported by the extraordinary generosity
			 of the people of Saint Louis, the Saint Louis Zoo is, and has been since its
			 inception, accessible for all, enriching the lives of millions of people,
			 including a record 3,101,830 visitors in 2009;
		Whereas, through the exceptional work of dedicated staff,
			 state-of-the-art facilities including the Endangered Species Research Center
			 and Veterinary Hospital, and initiatives such as the WildCare Institute, the
			 Saint Louis Zoo has established itself as a world leader in the conservation of
			 endangered species and their habitats;
		Whereas, through classroom presentations, zoo tours,
			 outreach programs, and educational resources such as the Library and Teacher
			 Resource Center, the Saint Louis Zoo has provided invaluable educational
			 opportunities to the members of the public, including tens of thousands of
			 school children from the Saint Louis area for generations; and
		Whereas the 2010 centennial anniversary of the founding of
			 the Saint Louis Zoo is an achievement of historic proportions for the City of
			 Saint Louis, the State of Missouri, the United States, and the world
			 conservation community: Now, therefore, be it
		
	
		That the Senate commemorates the
			 100th anniversary of the founding of the Saint Louis Zoo on September 24,
			 2010.
		
